 



Exhibit 10.24
SUBLEASE
(Cedar Associates LLC)
          THIS SUBLEASE (this “Sublease”) is made as November 30, 2006, by and
between THOMAS WEISEL PARTNERS GROUP INC., a Delaware corporation (“Sublessor”)
and CEDAR ASSOCIATES LLC, a California limited liability company (“Sublessee”).
          The parties enter this Sublease on the basis of the following facts,
understandings and intentions:
          A. Sublessor, as successor in interest to Thomas Weisel Partners Group
LLC, a Delaware limited liability company, is the tenant under that certain
Lease dated as of February 24, 2000 (the “Original Lease”), as amended by that
certain First Amendment to Office Lease, dated March 21, 2000, and as amended by
that certain Second Amendment to Office Lease dated December 18, 2000 (as
amended, the “Master Lease”) between Sublessor and MIDDLEFIELD PARK, a
California general partnership (“Landlord”), of premises more particularly
described therein (“Premises”) located on the third floor of Building A, 275
Middlefield Road, Menlo Park, California (the “Building”);
          B. Sublessor represents that a true and correct copy of the Master
Lease is attached hereto as Exhibit A;
          C. The portion of the Premises to be sublet pursuant to this Sublease
includes approximately Two Thousand Eight Hundred Fifty (2,850) net rental
square feet of space consisting of a portion of the 3rd Floor of the Building
(hereinafter the “Subleased Premises”), as more particularly set forth on
Exhibit B attached hereto; and
          D. Sublessor desires to sublease to Sublessee the Subleased Premises,
and Sublessee desires to sublease the Subleased Premises from Sublessor,
pursuant to the terms and conditions hereof.
          NOW, THEREFORE, the parties agree as follows:
          1. Agreement to Sublease. Subject to the terms and conditions of this
Sublease and to Landlord’s consent, Sublessor hereby subleases to Sublessee and
Sublessee subleases and hires from Sublessor the Subleased Premises, together
with all of Sublessor’s right, title and interest in and to the personal
property of Sublessor listed and scheduled on Exhibit C attached hereto (the
“Personal Property”), for a term commencing on the later to occur of:
(i) Sublessor’s delivery of possession of the Subleased Premises, or
(ii) Landlord’s consent to this Sublease as set forth in Section 13 below, or
(iii) December 15, 2006 (the “Commencement Date”), and ending on December 17,
2010 (“Expiration Date”). If the Commencement Date has not occurred for any
reason by January 15, 2007, then Sublessee may terminate this Sublease at any
time until such Commencement Date has occurred by written notice to Sublessor,
whereupon this Sublease shall terminate and Sublessor shall promptly refund to
Sublessee the Security Deposit and all funds deposited by Sublessee with
Sublessor under this Sublease.
          2. Rent and Additional Charges.
          a. Subject to the provisions of Section 3.c, Sublessee shall pay to
Sublessor as rent (“Base Rent”) for the Subleased Premises in advance on the
first day of each calendar month during the term of this Sublease commencing on
the Commencement Date Six Thousand Eight Hundred Forty Dollars ($6,840). On each
anniversary of the Commencement Date (the “Adjustment Date”), the Base Rent
shall be adjusted upward by three percent (3%) of the Base Rent payable for the
immediately preceding year.

Page 1



--------------------------------------------------------------------------------



 



          b. Sublessee shall also be responsible, and pay (within thirty days
after its receipt of a reasonably detailed invoice from Sublessor), for
Sublessee’s Pro Rata Share of any additional charges and expenses (“Additional
Rent”) imposed by Landlord pursuant to the terms of the Master Lease that are
generally applicable to the entire Premises (e.g., the operating expenses stated
in Section 7 of the Master Lease). As used herein, “Sublessee’s Pro Rata Share”
means 14.9% (2,850 rentable square feet/19,136 rentable square feet). In
addition, Sublessee shall be responsible for all other expenses requested by
Sublessee and related specifically to Sublessee’s use and occupancy of the
Subleased Premises (e.g., after-hours HVAC, additional cleaning, excess
utilities, etc.). Notwithstanding the foregoing or anything to the contrary
contained in this Sublease, Sublessee shall not be required to pay any
Additional Rent that is (i) fairly allocable to any period of time before or
after the term of this Sublease (except with respect to any holdover by
Sublessee after the Expiration Date) or with respect to any portion of the
Premises other than the Subleased Premises (the “Remaining Premises”), (ii) due
as a result of any default by Sublessor (through no fault of Sublessee) of any
of Sublessor’s obligations under the Master Lease, (iii) payable as a result of
the negligence or willful misconduct of Sublessor or any of its employees,
sublessees, agents or contractors, or (iv) related specifically to any use or
occupancy of any portion of the Remaining Premises (e.g., after-hours HVAC,
additional cleaning, excess utilities, etc.).
          c. Notwithstanding the foregoing, Base Rent and Additional Rent
(collectively, “Rent”) for any period during the term of this Sublease which is
for less than one full month shall be a pro rata portion of the monthly
installment based on the actual number of days in the partial month.
          d. If Sublessor receives any abatement of rent under the terms of the
Master Lease, Sublessee shall receive a corresponding abatement of Rent to the
extent the abatement relates to the Subleased Premises.
          3. Intentionally Omitted.
          4. Master Lease Terms.
          a. Except as otherwise provided in or expressly amended by this
Sublease, this Sublease is subject to all of the terms and conditions of the
Master Lease and Sublessee hereby covenants and agrees to perform all of the
obligations of Sublessor as Tenant under the Master Lease to the extent said
terms and conditions are applicable to the Subleased Premises and Sublessee
shall be entitled to all of the rights of Sublessor under the Master Lease to
the extent said terms and conditions are particularly applicable to the
Subleased Premises, including Sublessee’s Pro Rata Share of Sublessor’s parking
and signage rights. The rights and obligations of the parties under the Master
Lease are hereby imposed upon the parties hereto with respect to the Subleased
Premises, provided the words “Landlord” and “Tenant” in the Master Lease will be
deemed to refer to Sublessor and Sublessee, respectively. Sublessee shall be
entitled to receive all services to be rendered by Landlord to the Sublessor
under the Master Lease applicable to the Subleased Premises; provided Sublessor
shall have no obligation to provide such services, but only to cooperate with
Sublessee and use commercially reasonable, good faith efforts to cause Landlord
to provide such services. Sublessee shall not commit, nor permit to be committed
on the Subleased Premises, any act or omission which would violate any term or
condition of the Master Lease or be cause for termination of the Master Lease by
Landlord. Sublessee recognizes that Sublessor is not in a position to render any
services or to perform any of the obligations required of Landlord under the
terms of the Master Lease. Sublessee agrees that performance by Sublessor of its
obligations under this Sublease may be conditioned upon performance by Landlord
of its corresponding obligations under the Master Lease, and Sublessor will not
be liable to Sublessee for any default of Landlord under the Master Lease or any
sublessee under any other sublease. Upon Sublessee’s request, Sublessor shall
make reasonable efforts to cause Landlord to perform its obligations under the
Master Lease (and to cause any other sublessee of Sublessor to perform its
obligations under such sublease). Such efforts shall include, without
limitation, upon Sublessee’s request, immediately notifying Landlord of its
non-performance under the Master Lease and requesting that Landlord perform its
obligations under the Master Lease. Notwithstanding the foregoing, Sublessor
shall not exercise any derivative right it may have to terminate this Sublease
by virtue of rights granted in the Master Lease unless Sublessor is also
concurrently terminating or has terminated its rights as tenant in and to the
Subleased Premises.
          b. Sublessor represents to Sublessee that the Master Lease represents
that entire agreement between Landlord and Sublessor respecting the subject
matter thereof, is in full force and effect, and that no default or event that,
with the passing of time or the giving of notice or both, would constitute a
default, exists on the part of

Page 2



--------------------------------------------------------------------------------



 




Sublessor, or, to Sublessor’s knowledge, the Landlord. Sublessor agrees to
maintain the Master Lease in full force and effect, except to the extent that
any failure to maintain the Master Lease is due to the failure of Sublessee to
comply with any of its obligations under this Sublease. Sublessor shall not
amend or modify the Master Lease in such a manner as to materially adversely
affect Sublessee’s use of the Subleased Premises or increase the obligations or
decrease the rights of Sublessee hereunder, without the prior written consent of
Sublessee, which may be granted or withheld at Sublessee’s sole discretion.
          5. Condition of Subleased Premises. Notwithstanding anything to the
contrary in the Master Lease, Sublessee accepts the Subleased Premises in their
“AS IS” condition, provided Sublessor shall have the carpets professionally
cleaned. Sublessee acknowledges and agrees that neither Sublessor nor Landlord
has undertaken any obligation to make or agreed to make any alterations or
improvements to the Subleased Premises for Sublessee’s use or occupancy thereof.
Any alterations and addition to the Subleased Premises made by Sublessee shall
be made in accordance with the Master Lease, and shall be subject to prior
written approval by Sublessor (not to be unreasonably withheld) and Landlord as
provided therein. At the expiration of the Sublease, Sublessee shall leave the
Subleased Premises in broom clean condition and otherwise in the condition
called for in the Master Lease. Notwithstanding the foregoing, in no event shall
Sublessee be required to remove or replace any alterations, additions or
improvements that were constructed prior to the Commencement Date of this
Sublease.
          6. Deposit. Concurrent with Sublessee’s and Sublessor’s execution of
this Sublease, Sublessee shall deliver to Sublessor a deposit (the “Security
Deposit”) in the amount of $27,360. The deposit shall be returned to Sublessee,
less any amounts used by Sublessor to cure defaults (beyond applicable notice
and cure periods) by Sublessee hereunder, within 30 days following the
termination of the Sublease term, without interest. Sublessor shall have no
obligation to keep the Security Deposit in a separate account, and shall have
the right to apply the deposit to cure any default (beyond applicable notice and
cure periods) of Sublessee hereunder, in which case Sublessee shall promptly
replenish the Security Deposit to its original amount. Furthermore, and provided
no Event of Default (as defined in the Master Lease and incorporated herein)
then exists or has existed during the first twelve (12) months of the Sublease
term, the Security Deposit shall be reduced to $20,520 upon the first
anniversary of the Commencement Date.
          7. Default. The occurrence of any of the following shall constitute a
default by Sublessee under this Sublease:
          a. The failure to perform any covenant, liability or obligation, as
and when performance is due, under this Sublease, where such failure continues
in excess of three (3) days following notice of any monetary default or where
such failure continues in excess of twenty (20) days following notice of any
non-monetary default, unless the same cannot reasonably be cured within said
twenty (20) day period, in which event Sublessee shall be deemed to not be in
default if Sublessee commences to cure within 20 days and thereafter diligently
prosecutes such cure to completion; and
          b. The occurrence of any Event of Default, as that term is defined in
the Master Lease.
The occurrence of any default by Sublessee under this Sublease shall entitle
Sublessor to each and all of the rights and remedies afforded Landlord upon the
occurrence of an Event of Default under the Master Lease. If Sublessor fails to
pay any sum of money to Landlord, or fails to perform any other act on its part
to be performed under the Master Lease or this Sublease, then Sublessee may, but
shall not be obligated to, make such payment or perform such act. All such sums
paid, and all reasonable costs and expenses of performing any such act, shall be
payable by Sublessor to Sublessee upon demand.
          8. Indemnity. Sublessee agrees to defend, indemnify and hold Sublessor
and Landlord free and harmless from and against any and all claims, loss
liability or demand for injury or death to persons or damages to property
occurring in, on or about the Subleased Premises, except to the extent any such
claims, loss, liability or

Page 3



--------------------------------------------------------------------------------



 




demand are due to the negligence or willful misconduct of Sublessor or Landlord
or any of their respective employees, contractors or agents.
          9. Insurance. As at the Commencement Date, Sublessee agrees to secure,
at its expense, the public liability and property damage insurance with respect
to the Subleased Premises required to be obtained by Tenant under the Master
Lease from an insurer meeting the standards thereof. Sublessor and Landlord
shall be named as additional insureds in said policy or policies, and Sublessee
agrees to provide Sublessor and Landlord with a certificate of insurance or
other suitable evidence of said insurance. The waiver of subrogation provisions
contained in the second grammatical paragraph of Section 15 of the Master Lease
(incorporated herein pursuant to Paragraph 4 of this Sublease) shall be binding
between and inuring to the benefit of Sublessor and Sublessee. Sublessee and
Sublessor shall give notice to their respective insurance carrier or carriers of
the foregoing waiver of subrogation.
          10. Notices. All notices or demands of any kind required or desired to
be given by Sublessor or Sublessee hereunder shall be in writing and shall be
deemed delivered forty-eight (48) hours after depositing the notice or demand in
the United States mail, certified or registered, postage prepaid, addressed to
the Sublessor or Sublessee respectively, at the addresses set forth after their
signatures at the end of this Sublease. In the event any written default notice
from the Landlord is delivered to, or is otherwise received by, Sublessor,
Sublessor shall, as soon thereafter as possible, but in any event within three
(3) days, deliver a copy of such notice to Sublessee.
          11. Right of Direct Tenancy. Sublessor reserves the right to assign
its interest hereunder to Landlord, in which case this Sublease shall become a
direct lease between Landlord and Sublessee. At Landlord’s election, in the
event that the new lease accurately reflects the terms and conditions of this
Sublease, Sublessee shall thereafter execute such new lease.
          12. Entire Agreement. All prior understandings and agreements between
Sublessor and Sublessee are superseded by and merged into this Sublease, which
alone fully and completely sets forth the understanding of Sublessor and
Sublessee. This Sublease may not be amended or modified in any respect
whatsoever except by an instrument in writing signed by Sublessor and Sublessee
and consented to in writing by Landlord.
          13. Consent of Landlord. Landlord’s written consent to this Sublease
in accordance with the terms of the Master Lease is a condition precedent to the
validity of the Sublease. If Landlord’s consent has not been obtained in a form
acceptable to Sublessee, in its reasonable discretion, and a copy of that
consent delivered to Sublessee by the thirtieth (30th) day following the date of
this Sublease, each party shall thereafter have the ongoing right, subject to
the terms of this Section 13, to terminate this Sublease pursuant to a notice
(the “Termination Notice”) so stating delivered to the other party. If Sublessor
fails to deliver to Sublessee the consent of Landlord to this Sublease within
ten (10) days following delivery of the Termination Notice (the “Termination
Date”), this Sublease shall automatically terminate and the parties shall be
released from any further obligations under this Sublease and the prepaid
Sublease Rent and Security Deposit shall be promptly returned to Sublessee. If,
however, Sublessor delivers to Sublessee the consent of Landlord on or before
the Termination Date, the condition subsequent set forth in this Section 13
shall be satisfied and this Sublease shall continue in full force and effect.
Sublessor shall use reasonable efforts to obtain Landlord’s written consent to
this Sublease as soon as reasonably practicable. In the event that Sublessee
desires to make any alterations or improvements, or otherwise take any action
that will require the consent of Landlord and Sublessor, then Sublessor shall
(i) use reasonable and diligent efforts to obtain such consent of Landlord, and
(ii) shall not unreasonably withhold its consent.
          14. Broker. Sublessee and Sublessor represent that they have not dealt
with any broker in connection with this Sublease other than Cornish and Carey
Commercial and NAI BT Commercial (the “Brokers”). Each party agrees to
indemnify, defend and hold harmless the other from and against any liability,
claims, suits, demands, judgments, costs, losses, interest and expenses
(including reasonable attorneys’ fees and expenses) which the indemnified party
may be subject to or suffer by reason of any claims made by any person, firm or
corporation other than the Brokers for any commission, expense or other
compensation as a result of the

Page 4



--------------------------------------------------------------------------------



 



execution and delivery of this Sublease, which is based on alleged conversations
or negotiations by said person, firm or corporation with the indemnifying party.
Sublessor shall pay Brokers a brokerage commission pursuant to a separate
agreement.
          IN WITNESS WHEREOF, the parties hereto have executed this Sublease on
the day and year first above written.

                  SUBLESSOR       SUBLESSEE
 
                THOMAS WEISEL PARTNERS GROUP INC.       CEDAR ASSOCIATES LLC
 
               
BY:
/s/ Shaugn Stanley       BY: /s/ John C. Hornberger
 
           
 
ITS:  Partner         ITS:  Principal

One Montgomery Tower, 37th Floor
San Francisco, CA 94104
Attn: Real Estate Notices

Page 5